DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1, 12 and 20 are amended. 
	Drawings are amended. 

Response to Arguments
	Objections to drawings are withdrawn. 
	Applicant’s arguments are fully considered. 	
35 USC 103 rejections are withdrawn in light of the amendments. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. Patent Application Publication 2014/0215035 in view of Qi et al. U.S. Patent Application Publication 2017/0068747 in view of Jain et al. U.S. Patent Application Publication 2011/0320520.
Claims 1, 12 and 20,
	Anderson discloses
	A computer-implemented method for placement of a plurality of application objects of an application within a network architecture, the method comprising: 	generating during runtime of the application, an application topology model for the application, based on application metrics for the plurality of application objects of the application, (para 00047- acquires the state of execution prior to redistribution 
para 0026- disclose identifying application components and devices capable of executing the components, para 0027-the distribution of components is an application model, also para 0039- application component profile) 
	the application metrics identifying the plurality of application objects (para 0039- application component profile) 
	determining a recommendation for migrating an application object of the plurality of application objects to a network node of the plurality of network nodes using the application topology model and the resource topology model, the recommendation identifying the application object and the network node (para 0047-0048 discloses determining a new application distribution); and 
	causing migration of the application object to the network node identified by the recommendation (para 00047-0050- application is migrated).
	Although Anderson discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	the application metrics identifying one or more directional communication links between at least two application objects of the plurality of application objects
	the application topology model indicating the one or more directional communication links
	generating a resource topology model of a plurality of network nodes within the network architecture, based on resource metrics for the network nodes.
	In an analogous art, Qi discloses 
	generating a resource topology model of a plurality of network nodes within the network architecture, based on resource metrics for the network nodes (para 0032- a graph of topology relationship data)
	One of ordinary skill in the art before the effective filing date would find it obvious to combine the resource topology of Qi with the Anderson system to produce the predictable result of determining migration recommendation based on a resource topology. One of ordinary skill in the art would be motivated to combine Qi with the Anderson to determine optimal placement amongst the available resources.
	Although Anderson/Qi discloses substantial limitations of the claimed invention, it fails to explicitly disclose	
	the application metrics identifying one or more directional communication links between at least two application objects of the plurality of application objects
	the application topology model indicating the one or more directional communication links.
	In an analogous art, Jain discloses 
	the application metrics identifying one or more directional communication links between at least two application objects of the plurality of application objects (para 0029-directed data flow graph) 
	the application topology model indicating the one or more directional communication links (para 0029-appication model includes a directed data flow graph).
	One of ordinary skill in the art before the effective filing date would find it obvious to combine the directional links of Jain with the Anderson/Qi system to produce the predictable result of determining migration recommendation based on a dataflow. One of ordinary skill in the art would be motivated to combine Jain with the Anderson/Qi to determine optimal placement amongst the available resources.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. Patent Application Publication 2014/0215 in view of Qi et al. U.S. Patent Application Publication 2017/0068747 in view of Jain et al. U.S. Patent Application Publication 2011/0320520. in view of Snider et al. U.S. Patent Application Publication 2016/0316003.
Claim 9,
	Although Anderson/Qi/Jain discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
	detecting a network configuration change associated with one or more of the network nodes within the network architecture.
	In an analogous art, Snider discloses 
	detecting a network configuration change associated with one or more of the network nodes within the network architecture. (para 0089-0090-detects node fails).
	One of ordinary skill in the art before the effective filing date would find it obvious to combine the topology detection of Snider with the Anderson/Qi/Jain system to produce the predictable result of adjusting application placement based on topology changes. One of ordinary skill in the art would be motivated to combine Snider with the Anderson/Qi/Jain to determine optimal placement amongst the available resources.
Claim 10, 
	generating an updated application topology model for the application (Anderson para 0047- 0048- determines the current state of execution and generates a new application distribution) and 
	an updated resource topology model of the plurality of network nodes, based on the detected network configuration change. (Anderson para 00047- acquires the state of execution prior to redistribution 
para 0026- disclose identifying application components and devices capable of executing the components, para 0027-the distribution of components is an application model ) 	
	providing an updated recommendation for migrating the application object based on the updated application topology model and the updated resource topology model. (para 0047-0048 discloses determining a new application distribution)
Same motivation as claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. U.S. Patent Application Publication 2014/0215 in view of Qi et al. U.S. Patent Application Publication 2017/0068747 in view of Jain et al. U.S. Patent Application Publication 2011/0320520. in view of Snider et al. U.S. Patent Application Publication 2016/0316003 in view of Jain (hereinafter Jain2) U.S. Patent Application Publication 2011/0282982.
Claim 11,
	Although Anderson/Qi/Jain/Snider discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	 wherein the network configuration change includes at least one of the following: 
	a network availability change and power consumption configuration change for at least one of the plurality of network nodes within the network architecture. 
	In an analogous art, Jain2 discloses
	wherein the network configuration change includes at least one of the following: 
	a network availability change and power consumption configuration change for at least one of the plurality of network nodes within the network architecture. (para 0030-a energy consumption simulator is used to estimate consumption, An application placement component relocates components based on energy costs and bandwidth. Also see 0124-power configuration change ) 
One of ordinary skill in the art before the effective filing date would find it obvious to combine the concept of dynamic deployment based on energy and bandwidth of Jain2 with the Anderson/Qi/Jain/Snider system to produce the predictable result of placing application components based on bandwidth and energy costs. One of ordinary skill in the art would be motivated to combine Jain2 with the Anderson/Qi/Jain/Snider to adjust component placement to minimize energy costs .

Allowable Subject Matter
Claims 2-8 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2 and 13,  
	The following is a statement of reasons for the indication of allowable subject matter: 
	The prior cited art fails to disclose in the context of the claimed invention: 
	“wherein the application topology model comprises: an execution time matrix indicating execution times for each of the plurality of application objects when executed at a corresponding node of the plurality of network nodes; and a data size matrix indicating size of data transferred between at least two application objects of the plurality of application objects.”
	Anderson et al. U.S. Patent Application Publication 2014/0215035- discloses the distribution of Application components based on application metrics. 
	Qi et al. U.S. Patent Application Publication 2017/0068747 – discloses determining a node topology for a distributed application. 
	Jain et al.  U.S. Patent Publication 2011/0320520– discloses dynamic partitioning of application components. 
	The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459